Citation Nr: 0842780	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-04 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
calluses of the feet.

2.  Entitlement to service connection for bilateral knee 
arthritis, secondary to service-connected calluses of the 
feet.

3.  Entitlement to service connection for bilateral hip 
arthritis, secondary to service-connected calluses of the 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claims sought.  
The case was forwarded to the Board by the Atlanta, Georgia 
RO.

In November 2007, the veteran appeared before the undersigned 
at a Board hearing.  A copy of the transcript is of record.

In November 2008, the claims were remanded for further 
development, and are again before the Board for appellate 
review.

The issues of entitlement to service connection for bilateral 
hip and knee arthritis, secondary to service-connected 
bilateral foot calluses, are addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral foot calluses are not marked by all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral foot calluses have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Code 5278 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in December 2003 and May 2008 of the information and evidence 
needed to substantiate and complete a claim.  The claim was 
readjudicated in an August 2008 supplemental statement of the 
case.  VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal.  Specifically, VA did not inform the 
veteran of how effective dates are assigned until May 2008.  
The record, however, shows that after appropriate notice and 
an opportunity to respond were provided that the claim was 
readjudicated.  Hence, any prejudice that failure caused was 
harmless.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording a VA examination.  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.          38 U.S.C.A. § 5110(b)(1).  The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5278, a 10 percent 
evaluation is warranted when the great toe is dorsiflexed, 
with some limitation of dorsiflexion at the ankle, and 
definite tenderness under the metatarsal heads.  A 30 percent 
evaluation is warranted when all toes tend to dorsiflexion, 
with a limitation of dorsiflexion at the ankle to a right 
angle, shortened plantar fascia, and marked tenderness under 
metatarsal heads.

The Board notes that the veteran has been diagnosed with 
hallux valgus, hammer toes, and pes planus.  These 
disabilities are not service connected or on appeal.  See, 
e.g., April 2004 VA examination (noting that disabilities are 
not related to service), and a May 2004 rating decision.

The veteran filed his claim for an increased rating in 
November 2003.  Since that time, the veteran has been 
afforded a VA examination, and the RO has obtained all 
outpatient records from the appropriate VA Medical Centers.  
At the April 2004 VA examination, the veteran complained of 
pain in both feet.  A physical examination revealed bilateral 
bunion deformities that were mild to moderate and symptomatic 
to direct palpation.  Range of motion of the joint was 
painless and without joint line tenderness or effusion.  
Minor edema was noted at the ankle.  He was diagnosed with 
mild hallux valgus with contracture of the lesser digits.

In the Board hearing, the veteran noted that he had been 
treated for his calluses at the Miami VA Medical Center until 
2007.  See Board hearing transcript, p. 4.  He also stated 
that he was not currently seeing any medical doctors for his 
calluses.  Id. p. 3, 14-15.  After the hearing, the claim was 
remanded for further development because the veteran's VA 
records from the Miami and Dublin VA Medical Centers were not 
in the file.  On remand, the RO obtained the required 
records.  The records contain no indication that the veteran 
has ever seen a doctor or podiatrist for his foot calluses, 
other than for a VA examination.  There are no records 
pertaining to his feet at all.  Additionally, some records 
note that the veteran ambulates without any problem.  See 
March 2005 VA outpatient record (noting that the veteran 
walks a lot because he has no car); March 2008 outpatient 
record (noting that he is "ambulating with ease").

While VA outpatient records note complaints of foot swelling 
and pain, see, e.g, a February 2004 report, the outpatient 
records do not contain any notation of any treatment for 
bilateral foot calluses.  The veteran's April 2004 VA 
examination did not show all toes tending to dorsiflexion, 
limitation of dorsiflexion at the ankle to a right angle, 
shortened plantar fascia, or marked tenderness under the 
metatarsal heads.  Therefore, the appellant does not meet the 
schedular criteria for an increased rating.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 10 percent for calluses 
of the feet is denied.


REMAND

Although VA requested an opinion from the examiner performing 
a March 2006 fee basis examination regarding the veteran's 
claims for entitlement to service connection for bilateral 
hip and knee arthritis, he did not provide an opinion as 
requested.  The claims must be remanded for further 
development.

In this regard, in October 2005, the RO scheduled an 
examination and opinion for the veteran.  The RO requested 
that the examiner "evaluate (whether) bilateral hip 
(disorders were) secondary to callouses [sic] and (whether a) 
bilateral knee condition (was) secondary to callouses [sic].  
Opine whether bilateral hip and bilateral knee conditions are 
caused by or the result of service connected callouses 
[sic]/foot condition."  See October 2005 request (emphasis 
added).  The examiner did not provide any nexus opinion as 
requested.  The veteran is currently diagnosed with bilateral 
knee and hip arthritis, and there are no other nexus opinions 
in the record.  Furthermore, the examiner noted that the 
veteran's feet revealed signs of abnormal weight bearing.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In reviewing 
service-connection claims where a VA examination has been 
performed, the Board must make a determination as to whether 
the examination report is adequate to make a decision on the 
claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
("once the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim . . . 
he must provide an adequate one").  See also Daves v. 
Nicholson, 21 Vet. App. 46, 52 (2007).  An opinion is 
adequate when based on consideration of the veteran's prior 
medical history and examinations and also describes the 
disability in sufficient detail so that the Board's 
evaluation with be fully informed.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  The RO afforded the veteran an 
examination during the course of this appeal, but the report 
of that examination is inadequate to decide this claim 
because it is lacking an opinion.  Therefore, the Board finds 
that the veteran must be afforded a nexus opinion. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the veteran's 
file to the examiner who provided the 
examination and opinion on March 2006.  If 
that examiner is not available the file is 
to be forwarded to a VA orthopedist, to 
provide an opinion as to whether the 
veteran's bilateral knee and hip arthritis 
are related to his bilateral foot 
calluses.  The claims folder, to include 
any newly submitted medical records, if 
any, and a copy of this REMAND is to be 
provided to the physician for review.  
After a thorough review of the record, the 
examiner should opine as to the following 
questions:

(a) Is it at least as likely as not, 
i.e., there is at least a 50/50 
chance, that the veteran's current 
bilateral knee arthritis was caused 
or is aggravated by his bilateral 
foot calluses?

(b) Is it at least as likely as not, 
i.e., there is at least a 50/50 
chance, that the veteran's current 
bilateral hip arthritis was caused or 
is aggravated by his bilateral foot 
calluses?

A complete rationale explaining the 
reasons for all opinions offered must be 
provided.  If an opinion cannot be reached 
without resort to speculation, then the 
physician must so state and explain why he 
or she cannot reach an opinion without 
speculation.  If the examining physician 
believes that a new examination is needed 
to provide an adequate opinion, then the 
RO should schedule a VA examination for 
the veteran.

2.  The RO is to advise the veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for bilateral knee and hip 
arthritis, secondary to bilateral foot 
calluses.  If the claims are denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


